           Case 7:21-cv-00104 Document 1 Filed 06/08/21 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                           MIDLAND/ODESSA DIVISION

MERRETTA SMITH and WILLIAM SMITH                                                   PLAINTIFFS

vs.                                     No. 7:21-cv-104


TRUE STAR CAPITAL, LLC, MOORE                                                     DEFENDANTS
GREATHOUSES, LLC, TEXARKANA MHC, LLC,
BRANT GREATHOUSE and CARL MOORE

                                  ORIGINAL COMPLAINT

      COME NOW Plaintiffs Merretta Smith and William Smith (“Plaintiffs”), by and

through their attorney Josh Sanford of the Sanford Law Firm, PLLC, and for their

Original Complaint against True Star Capital, LLC, Moore Greathouses, LLC,

Texarkana MHC, LLC, Brant Greathouse and Carl Moore (collectively “Defendant” or

“Defendants”), they do hereby state and allege as follows:

                         I.       PRELIMINARY STATEMENTS

      1.     Plaintiffs bring this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (“FLSA”), for declaratory judgment, monetary damages, liquidated

damages, interest, and costs, including reasonable attorneys’ fees, as a result of

Defendant’s failure to pay Plaintiffs lawful minimum wage for all hours worked and

overtime compensation for hours worked in excess of forty per week.

      2.     Upon information and belief, for at least three years prior to the filing of

this Complaint, Defendant has willfully and intentionally committed violations of the

FLSA as described, infra.



                                           Page 1 of 11
                       Merretta Smith, et al. v. True Star Capital, LLC, et al.
                            U.S.D.C. (W.D. Tex.) Case No. 7:21-cv-104
                                       Original Complaint
             Case 7:21-cv-00104 Document 1 Filed 06/08/21 Page 2 of 11




                             II.    JURISDICTION AND VENUE

       3.     The United States District Court for the Western District of Texas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

       4.     The acts alleged in this Complaint had their principal effect within the

Midland/Odessa Division Division of the Western District of Texas, and venue is proper

in this Court pursuant to 28 U.S.C. § 1391.

                                     III.     THE PARTIES

       5.     Plaintiff Merretta Smith (“Merretta”) is an individual and resident of Midland

County.

       6.     Plaintiff William Smith (“Williams”) is an individual and resident of Midland

County.

       7.     Separate Defendant True Star Capital, LLC (“True Star”), is a domestic

limited liability company.

       8.     True Star’s registered agent for service of process is Brant Greathouse, at

600 North Marienfeld, Suite 305, Midland, Texas 79701.

       9.     Separate Defendant Moore Greathouses, LLC (“Moore Greathouses”), is

a domestic limited liability company.

       10.    Moore Greathouses’ registered agent for service of process is Brant

Greathouse, at 600 North Marienfeld, Suite 305, Midland, Texas 79701.

       11.    Separate Defendant Texarkana MHC, LLC (“Texarkana MHC”), is a

domestic limited liability company.




                                            Page 2 of 11
                        Merretta Smith, et al. v. True Star Capital, LLC, et al.
                             U.S.D.C. (W.D. Tex.) Case No. 7:21-cv-104
                                        Original Complaint
             Case 7:21-cv-00104 Document 1 Filed 06/08/21 Page 3 of 11




       12.    Texarkana MHC’s registered agent for service of process is True Star

Fund II, at 600 North Marienfeld, Suite 305, Midland, Texas 79701.

       13.    Separate Defendant Brant Greathouse (“Brant”) is an individual and

resident of Texas.

       14.    Separate Defendant Carl Moore (“Carl”) is an individual and resident of

Texas.

                            IV.       FACTUAL ALLEGATIONS

       15.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       16.    Defendant owns and operates mobile home parks throughout Texas.

       17.    Defendants have unified operational control and management, as well as

control over employees, including shared power to supervise, hire and fire, establish

wages and wage policies and set schedules for their employees through unified

management.

       18.    Upon information and belief, the revenue generated from True Star, Moore

Greathouses and Texarkana MHC was merged and managed in a unified manner.

       19.    As a result of this unified operation, control and management, through

shared employees and ownership with the authority to establish wages and wage

policy, Defendants operated as a single enterprise.

       20.    Brant is a principal, director, officer, and/or owner of True Star, Moore

Greathouses and Texarkana MHC.

       21.    Brant took an active role in operating True Star, Moore Greathouses and

Texarkana MHC and in the management thereof.

                                            Page 3 of 11
                        Merretta Smith, et al. v. True Star Capital, LLC, et al.
                             U.S.D.C. (W.D. Tex.) Case No. 7:21-cv-104
                                        Original Complaint
             Case 7:21-cv-00104 Document 1 Filed 06/08/21 Page 4 of 11




       22.       Brant, in his role as an operating employer of True Star, Moore

Greathouses and Texarkana MHC, had the power to hire and fire Plaintiffs, often

supervised Plaintiffs’ work and determined their work schedule, and made decisions

regarding Plaintiffs’ pay, or lack thereof.

       23.       Brant, at relevant times, exercised supervisory authority over Plaintiffs in

relation to their work schedule, pay policy and the day-to-day job duties that Plaintiffs’

jobs entailed.

       24.       Carl is a principal, director, officer, and/or owner of True Star, Moore

Greathouses and Texarkana MHC.

       25.       Carl took an active role in operating True Star, Moore Greathouses and

Texarkana MHC and in the management thereof.

       26.       Carl, in his role as an operating employer of True Star, Moore

Greathouses and Texarkana MHC, had the power to hire and fire Plaintiffs, often

supervised Plaintiffs’ work and determined their work schedule, and made decisions

regarding Plaintiffs’ pay, or lack thereof.

       27.       Carl, at relevant times, exercised supervisory authority over Plaintiffs in

relation to their work schedule, pay policy and the day-to-day job duties that Plaintiffs’

jobs entailed.

       28.       Defendant employs two or more individuals who engage in interstate

commerce or business transactions, or who produce goods to be transported or sold in

interstate commerce, or who handle, sell, or otherwise work with goods or materials that

have been moved in or produced for interstate commerce, such as vehicles and fuel.




                                              Page 4 of 11
                          Merretta Smith, et al. v. True Star Capital, LLC, et al.
                               U.S.D.C. (W.D. Tex.) Case No. 7:21-cv-104
                                          Original Complaint
              Case 7:21-cv-00104 Document 1 Filed 06/08/21 Page 5 of 11




        29.     Upon information and belief, Defendant’s annual gross volume of sales

made or business done is not less than $500,000.00 (exclusive of excise taxes at the

retail level that are separately stated) in each of the three years preceding the filing of

the Original Complaint.

        30.    Defendant is an “employer” within the meanings set forth in the FLSA, and

was, at all times relevant to the allegations in this Complaint, Plaintiffs’ employer.

        31.    At all times material herein, Plaintiffs have been entitled to the rights,

protections and benefits provided under the FLSA.

        32.    Merretta was employed by Defendant from June of 2020 until April of

2021.

        33.    Williams was employed by Defendant from June of 2020 until April of

2021.

        34.    At all relevant times herein, Defendant directly hired Plaintiffs to work at its

facilities, paid them wages and benefits, controlled their work schedule, duties,

protocols, applications, assignments and employment conditions, and kept at least

some records regarding their employment.

        35.    Plaintiff worked at Defendant’s location in Midland.

        36.    Plaintiffs regularly handled or was involved with the instrumentalities of

interstate commerce such as cell phones and the internet.

        37.    Defendant paid Plaintiffs a salary.

        38.    Defendant purported to pay Plaintiffs each a salary of $500.00 per week,

but because they were buying a mobile home from Defendant, $75.00 was




                                              Page 5 of 11
                          Merretta Smith, et al. v. True Star Capital, LLC, et al.
                               U.S.D.C. (W.D. Tex.) Case No. 7:21-cv-104
                                          Original Complaint
             Case 7:21-cv-00104 Document 1 Filed 06/08/21 Page 6 of 11




automatically deducted each week from both Plaintiffs’ pay. Plaintiffs actually each

received $425.00 per week.

       39.    Defendant employed Merretta as a Property Manager.

       40.    Merretta’s primary duties were to collect rent, issue permits and leases,

and assist tenants.

       41.    Defendant         employed        William       as    a    Maintenance      Technician   or

Maintenance Worker.

       42.    William’s primary duties were to repair trailers, section off lots, perform

plumbing and electrical work, pick up trash and perform landscaping duties.

       43.    Plaintiffs did not have the authority to hire, fire or evaluate other

employees.

       44.    Plaintiffs did not exercise discretion or independent judgment as to

matters of significance.

       45.    Plaintiffs’ duties were rote and routine, and they sought input from

Defendant when their duties were not rote and routine.

       46.    Plaintiffs did not manage the enterprise or a customarily recognized

department or subdivision of the enterprise.

       47.    Plaintiffs’     work      followed       the    usual      path     of   employer-employee

relationships; Defendant treated them as independent contractors only for tax purposes

and for Defendant’s convenience.

       48.    Defendant, at all times relevant hereto, knew that Plaintiffs were acting as

employees, rather than as independent contractors, and treated them as employees.




                                                Page 6 of 11
                            Merretta Smith, et al. v. True Star Capital, LLC, et al.
                                 U.S.D.C. (W.D. Tex.) Case No. 7:21-cv-104
                                            Original Complaint
              Case 7:21-cv-00104 Document 1 Filed 06/08/21 Page 7 of 11




        49.    Defendant set Plaintiffs’ schedules. Plaintiffs were required to arrive at

work at specific times and remain until their scheduled shift was over.

        50.    Defendant also required Plaintiffs to be available at all times to respond to

tenant requests.

        51.    Defendant required Plaintiffs to satisfy whatever needs and requirements

Defendant and Defendant’s customers had.

        52.    Defendant expected Plaintiffs to follow Defendant’s policies regarding their

employment.

        53.    Plaintiffs were required to complete the tasks Defendant assigned to them

or risk being disciplined, including termination.

        54.    Plaintiffs were hired to work for Defendant for a continuous and ongoing

period of time.

        55.    Plaintiffs did not select any employees for hire, nor did he have any ability

to fire employees.

        56.    Plaintiffs did not have any control of or authority over any employee’s rate

of pay or working hours.

        57.    Plaintiffs regularly and customarily worked at Defendants’ job sites.

        58.    Plaintiffs were required to follow Defendant’s dress code.

        59.    Plaintiffs were required to wear a shirt bearing Defendant’s name and

logo.

        60.    Defendant determined Plaintiffs’ pay scale for services without input from

or negotiation with Plaintiffs.




                                             Page 7 of 11
                         Merretta Smith, et al. v. True Star Capital, LLC, et al.
                              U.S.D.C. (W.D. Tex.) Case No. 7:21-cv-104
                                         Original Complaint
              Case 7:21-cv-00104 Document 1 Filed 06/08/21 Page 8 of 11




        61.     Defendant set prices for services without input from or negotiation with

Plaintiffs.

        62.     Defendant made decisions on advertising Defendant’s business without

Plaintiffs’ input.

        63.     Defendant made decisions on what new business to pursue or take

without Plaintiffs’ input.

        64.     Plaintiffs did not negotiate contracts or prices with Defendant’s customers.

        65.     Defendant directed Plaintiffs in their job duties.

        66.     Plaintiffs had no opportunity to share in Defendant’s profits.

        67.     Plaintiffs did not share in Defendant’s losses.

        68.     Plaintiffs had no investment in Defendant’s business or operations.

        69.     Plaintiffs regularly worked over forty hours per week.

        70.     Plaintiffs were required to be available at all times to respond to tenant

requests.

        71.     Merretta estimates she regularly worked between 70 and 84 hours per

week.

        72.     William estimates he regularly worked between 70 and 80 hours per week.

        73.     All or almost all of Plaintiffs’ work was performed on-site.

        74.     29 C.F.R. § 541.600 states that a salaried employee must be

compensated at a rate of not less than $684 per week.

        75.     Plaintiffs were paid less than the statutory minimum per week.

        76.     Plaintiffs were not paid their final paycheck.




                                                 Page 8 of 11
                             Merretta Smith, et al. v. True Star Capital, LLC, et al.
                                  U.S.D.C. (W.D. Tex.) Case No. 7:21-cv-104
                                             Original Complaint
             Case 7:21-cv-00104 Document 1 Filed 06/08/21 Page 9 of 11




       77.    Defendant did not pay Plaintiffs 1.5x their regular rate of pay for hours

worked over 40 per week.

       78.    Defendant did not pay Plaintiffs a lawful minimum wage for all hours

worked.

       79.    Defendant knew or showed reckless disregard for whether its actions

violated the FLSA.

               V.       CAUSE OF ACTION—VIOLATIONS OF THE FLSA

       80.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

       81.    Plaintiffs assert this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

       82.    At all times relevant to this Complaint, Defendant has been Plaintiffs’

“employer” within the meaning of the FLSA, 29 U.S.C. § 203.

       83.    At all times relevant to this Complaint, Defendant has been, and continues

to be, an enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. §

203.

       84.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to 40 each week and to pay

1.5x regular wages for all hours worked over 40 each week, unless an employee meets

certain exemption requirements of 29 U.S.C. § 213 and all accompanying Department

of Labor regulations.

       85.    At all times relevant times to this Complaint, Defendant misclassified

Plaintiffs as exempt from the overtime requirements of the FLSA.

                                             Page 9 of 11
                         Merretta Smith, et al. v. True Star Capital, LLC, et al.
                              U.S.D.C. (W.D. Tex.) Case No. 7:21-cv-104
                                         Original Complaint
             Case 7:21-cv-00104 Document 1 Filed 06/08/21 Page 10 of 11




       86.     Despite the entitlement of Plaintiffs to overtime payments under the FLSA,

Defendant failed to pay Plaintiffs an overtime rate of 1.5x their regular rate of pay for all

hours worked over 40 each week.

       87.     Defendant failed to pay Plaintiffs a lawful minimum wage for all hours

worked.

       88.     Defendant’s failure to pay Plaintiffs all wages owed was willful.

       89.     By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiffs for monetary damages, liquidated damages, and costs, including reasonable

attorneys’ fees, for all violations that occurred within the three years prior to the filing of

this Complaint.

                                VI.      PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiffs Merretta Smith and William Smith

respectfully pray as follows:

       A.      That each Defendant be summoned to appear and answer this Complaint;

       B.      That Defendant be required to account to Plaintiffs and the Court for all

monies paid to Plaintiffs;

       C.      A declaratory judgment that Defendant’s practices alleged herein violate

the FLSA and its related regulations;

       D.      Judgment for damages for all unpaid minimum wage and overtime wage

compensation owed under the FLSA and its related regulations;

       E.      Judgment for liquidated damages pursuant to the FLSA and its related

regulations;




                                             Page 10 of 11
                         Merretta Smith, et al. v. True Star Capital, LLC, et al.
                              U.S.D.C. (W.D. Tex.) Case No. 7:21-cv-104
                                         Original Complaint
           Case 7:21-cv-00104 Document 1 Filed 06/08/21 Page 11 of 11




      F.     An order directing Defendant to pay Plaintiffs prejudgment interest,

reasonable attorney’s fees and all costs connected with this action;

      G.     For a reasonable attorney’s fee, costs, and interest; and

      H.     Such other relief as this Court may deem just and proper.

                                                       Respectfully submitted,

                                                       PLAINTIFFS MERRETTA SMITH
                                                       and WILLIAM SMITH

                                                       SANFORD LAW FIRM, PLLC
                                                       Kirkpatrick Plaza
                                                       10800 Financial Centre Pkwy, Suite 510
                                                       Little Rock, Arkansas 72211
                                                       Telephone: (501) 221-0088
                                                       Facsimile: (888) 787-2040

                                                       /s/ Josh Sanford
                                                       Josh Sanford
                                                       Tex. Bar No. 24077858
                                                       josh@sanfordlawfirm.com




                                           Page 11 of 11
                       Merretta Smith, et al. v. True Star Capital, LLC, et al.
                            U.S.D.C. (W.D. Tex.) Case No. 7:21-cv-104
                                       Original Complaint
